Citation Nr: 0720382	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for right below-the-knee 
amputation, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas.

The veteran, via his representative in September 2006, 
appears to claim entitlement to a compensable disability 
rating for right knee degenerative arthritis, an issue not 
perfected for appellate review.  While his disability rating 
for his right below-the-knee amputation would impact a right 
knee rating, a right knee rating does not impact the 
amputation rating.  See 38 C.F.R. § 4.68 (combined ratings 
shall not exceed the rating for the amputation at the elected 
level were amputation performed), 4.71a, Diagnostic Code 5162 
(above the knee amputation warrants a 60 percent disability 
rating) (2006).  As this issue is not inextricably 
intertwined with the issue on appeal, the Board refers the 
claim of entitlement to a compensable rating for a right knee 
evaluation to the RO for appropriate action. 


FINDING OF FACT

The evidence indicates the veteran's right below-the-knee 
amputation is improvable by prosthesis controlled by natural 
knee action.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for right below-the-knee amputation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5165 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further, the United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

The veteran was informed of the evidence required to show 
entitlement to an increased rating by letter in November 
2006.  The letter also informed him of his and VA's 
respective duties for obtaining evidence, the division of 
responsibility between him and VA in obtaining such evidence, 
and asked he provide any evidence in his possession pertinent 
to his claim.  He was informed of potential effective date 
criteria by a letter dated in September 2006.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although notice was provided to the 
appellant after the initial adjudication, the claim was 
thereafter readjudicated and the defect in notice did not 
frustrate the purpose of the notice.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, his VA medical 
records, to include report of VA examination conducted in 
connection with his increased rating claim, and identified 
private medical evidence.  While the veteran argues that the 
VA examination was not performed to his satisfaction as it 
was accomplished in 45 minutes, the Board notes that the 
examination was not for the purposes of treatment.  The 
resulting report contains evidence adequate for rating 
purposes which is congruent with the private medical evidence 
identified by the veteran.  As such, additional VA 
examination is not in order.

The Board has carefully reviewed correspondence and 
statements in support of the claim and concludes that the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Increased Rating Claim

Historically, the veteran was wounded during service in the 
Republic of Vietnam in October 1966 and fragmentation of 
wounds required surgical amputation of the right leg below 
the knee.  The veteran has been in receipt of a 40 percent 
disability rating due to his below-the-knee amputation since 
his discharge from active duty.  See July 1967 rating 
decision.

In July 2002 the veteran filed his current increased rating 
claim, indicating he wanted re-evaluation of his service-
connected disability.  The Board has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claims.  

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The functional loss due to pain must be considered 
but a separate rating for just the complaints of pain is not 
required.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Amputation of the leg, permitting prosthesis, warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5165 
(2006).  If a leg amputation is not improvable by a 
prosthesis controlled by natural knee action, a 60 percent 
rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5164 (2006).  

The evidence shows that the veteran's right below-the-knee 
amputation is improvable by prosthesis.  The veteran 
indicated, in his August 2003 substantive appeal, that he is 
able to wear his prosthesis all day, but has to rest from 
time to time, especially after walking.  See also February 
2004 private medical record (noting veteran wears prosthesis 
14 hours per day).  The private medical evidence and the VA 
medical evidence indicate the veteran's right leg stump was 
in good shape with no callosities or lesions.  The evidence 
indicates the veteran's right leg, when measured with 
prosthesis and shoe, was shorter than his left and he walked 
with a limp.  However, a December 2004 VA medical record 
indicates the veteran decided against utilizing a heel lift 
that was advised to correct the length discrepancy.  A new 
prosthesis was ordered in December 2005 as the then-current 
one was three years old and there was too much space below 
the patellar tendon area.  The December 2004 VA examination 
report indicates the veteran's below-the-knee amputation had 
a mild effect on daily activates such as chores, shopping and 
exercise, a severe effect on sport activities, and no effect 
on personal care and grooming.  Neither the veteran's 
subjective complaints nor the objective evidence is 
indicative of a right below-knee amputation that is not 
improvable by prosthesis controlled by natural knee action.  
As such, his disability picture does not approximate the 
criteria for a higher disability rating.  

In short, the weight of the evidence is against the veteran's 
increased rating claim and this appeal is denied.  
Additionally, the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) is not warranted.  While the 
veteran argues, as per his September 2003 substantive appeal, 
that he has not been treated fairly and the wearing of his 
prosthesis requires him to take frequent rests, the evidence 
of record does not reveal an unusual or exceptional 
disability picture that renders impracticable the rating 
schedule.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

An evaluation in excess of 40 percent for right below the 
knee amputation is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


